UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7403


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC JUNIOR HOLLOWELL, SR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:08-cr-00076-RBS-JEB-1)


Submitted:   November 2, 2012               Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Junior Hollowell, Sr., Appellant Pro Se.     Sherrie Scott
Capotosto, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eric   Junior      Hollowell,     Sr.     appeals       the    district

court’s order construing his successive 18 U.S.C. § 3582(c)(2)

(2006)   motion    for     sentence       reduction     as     a    motion      for

reconsideration, and denying reconsideration.                We have reviewed

the record and find no reversible error.              Accordingly, we affirm

for the reasons stated by the district court.                United States v.

Hollowell, No. 2:08-cr-00076-RBS-JEB-1 (E.D. Va. July 25, 2012).

We   dispense   with   oral   argument     because    the    facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                          AFFIRMED




                                      2